Citation Nr: 1410520	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, prior to December 6, 2012.

2.  Entitlement to an increased rating greater than 40 percent for diabetes mellitus, type II, on and after December 6, 2012.

3.  Entitlement to an initial rating greater than 10 percent for diabetic neuropathy of the left lower extremity, prior to November 4, 2008.

4.  Entitlement to an increased rating greater than 20 percent for diabetic neuropathy of the left lower extremity from November 4, 2008 to December 5, 2012.

5.  Entitlement to an increased rating greater than 40 percent for diabetic neuropathy of the left lower extremity on and after December 6, 2012.

6.  Entitlement to an initial rating greater than 10 percent for diabetic neuropathy of the right lower extremity, prior to November 4, 2008.

7.  Entitlement to an increased rating greater than 20 percent for diabetic neuropathy of the right lower extremity from November 4, 2008 to December 5, 2012.

8.  Entitlement to an increased rating greater than 10 percent for diabetic neuropathy of the right lower extremity on and after December 6, 2012.

9.  Entitlement to an initial compensable evaluation for mild bladder paresthesia.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD or diabetes mellitus.

12.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD or diabetes mellitus.

13.  Entitlement to service connection for high cholesterol, to include as secondary to diabetes mellitus.

14.  Entitlement to service connection for renal insufficiency, to include as secondary to diabetes mellitus.

15.  Entitlement to an effective date prior to December 6, 2012 for the award of a 40 percent rating for diabetes mellitus, type II.

16.  Entitlement to an initial rating greater than 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a March 2011 rating decision by the VA RO in Montgomery, Alabama.  The Montgomery, Alabama RO currently has jurisdiction over the Veteran's claims file.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is associated with the claims file.

The Board has recharacterized the Veteran's claim for entitlement to service connection for hypertension as a claim to reopen the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  The Veteran filed a claim for service connection for hypertension in August 2001.  In June 2002, the Veteran's claim was denied by the RO.  Although he filed a notice of disagreement in August 2002, and a statement of the case was issued in April 2003, the Veteran did not perfect his appeal of that issue.  Accordingly, the June 2002 rating decision is final as to that issue.  The Veteran filed a claim to reopen the issue of entitlement to service connection for hypertension in February 2009.  Nevertheless, the RO adjudicated the claim on the merits without deciding whether new and material evidence had been received since the prior final denial of that issue.  Before reaching the merits of the claim for service connection for hypertension, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson, 265 F.3d 1366. 

In March 2010, the Veteran filed a notice of disagreement, arguing that he was entitled to an initial evaluation greater than 50 percent for PTSD.  In a September 2011 rating decision, the RO awarded an initial rating of 70 percent for PTSD.  The RO did not issue a statement of the case with regard to the issue of entitlement to an initial rating greater than 70 percent for PTSD.  However, the 70 percent rating is not a full grant of the benefit sought on appeal.  Accordingly, the issue remains in appellate status, and is included on the cover page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Board observes that the Veteran did not properly appeal the issue of entitlement to service connection for renal insufficiency.  In that regard, his claim for entitlement to service connection for renal insufficiency was denied by the RO in its December 2009 rating decision.  While the Veteran filed a notice of disagreement to the December 2009 rating decision, he did not indicate disagreement with the denial of the issue of entitlement to service connection for renal insufficiency.  Nevertheless, the RO included that issue in its September 2011 statement of the case, and has treated the issue as if it were properly appealed since that time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Accordingly, the Board has jurisdiction over that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of entitlement to an increased rating for diabetes mellitus, entitlement to an increased rating for diabetic neuropathy of the left lower extremity, entitlement to an increased rating for diabetic neuropathy of the right lower extremity, entitlement to an increased rating for mild bladder paresthesia, entitlement to service connection for hypertension, entitlement to service connection for GERD, entitlement to service connection for sleep apnea, entitlement to service connection for renal insufficiency, entitlement to an effective date prior to December 6, 2012 for the award of a 40 percent rating for diabetes mellitus, and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for hypertension and the Veteran did not perfect an appeal of that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since June 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  High cholesterol is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for hypertension.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  Moreover, with regard to the Veteran's claim of entitlement to service connection high cholesterol, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law). 

I.  Hypertension

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for hypertension in June 2002, and notified the Veteran of the decision that same month.  The Veteran filed a notice of disagreement to the June 2002 rating decision in August 2002, but did not perfect his appeal.  Also, the Veteran did not submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

The June 2002 rating decision denied the Veteran's claim for service connection on the basis that the evidence did not relate the Veteran's hypertension to his active duty service.  

In February 2009, the Veteran filed the current claim seeking to reopen the issue of entitlement to service connection for hypertension.  In December 2009, the RO denied the Veteran's claim on the merits.  Because the RO addressed the Veteran's claim on the merits, it is presumed that the claim for service connection for hypertension was reopened.  

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for hypertension, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett, 83 F.3d 1383; 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the June 2002 rating decision, the Veteran has submitted additional private medical treatment records which document diagnoses of and treatment for hypertension.  Additionally, the Veteran has submitted lay statements and testimony alleging that his hypertension was caused or aggravated by his service-connected PTSD or diabetes mellitus.  Specifically, in his March 2010 notice of disagreement, the Veteran reported that there is a substantial amount of medical literature showing a link between hypertension and PTSD, and that several of the important studies were conducted by VA.  During his January 2014 hearing before the Board, the Veteran testified that his private physicians have told him that his increased blood pressure was due to constant stress.  He also noted that two physicians informed him that stress was the main cause of his hypertension.  

Since the last final denial of his claim in June 2002, the Veteran has presented lay statements and testimony alleging that his hypertension was caused or aggravated by his service-connected PTSD and diabetes mellitus.  As the Veteran did not contend that his hypertension was the result of a service-connected disability at the time of the June 2002 rating decision, this is a new theory of entitlement, and his statements and testimony relevant to the new theory of entitlement constitute new evidence.  Moreover, his statements and testimony are deemed credible in this instance, as the credibility of evidence is presumed when determining whether evidence is new and material.  Justus, 3 Vet. App. at 512-13.  Accordingly, VA has received new evidence since the last final denial of the Veteran's claim.  

The evidence is material, as it goes to the nexus between the Veteran's hypertension and his active duty service or a service-connected disability.  Thus, the newly received evidence raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension, and the claim is reopened.

II.  High Cholesterol

The Veteran contends that service connection is warranted for high cholesterol, to include as secondary to service-connected diabetes mellitus or posttraumatic stress disorder.  During his January 2014 hearing before the Board, he testified that his high cholesterol was linked to fat in his veins, and that stress caused by his service-connected PTSD impacted his cholesterol.

As noted above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d at 1313.

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

While the medical evidence of record shows that the Veteran has hyperlipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In sum, elevated cholesterol is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for high cholesterol is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  Therefore remand of this issue is not required.   As such, the preponderance of the evidence is against the claim for service connection for high cholesterol, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for high cholesterol is denied.


REMAND

During his January 2014 hearing before the Board, the Veteran testified that he received private treatment for his claimed disabilities from Dr. Deshields at Trimedical Center.  He also testified that he received treatment from the VA Medical Centers in Montgomery and Tuskegee.  Review of the claims file reflects that these records have not been associated with the claims file.  As these treatment records may be relevant to the Veteran's claims, the RO should attempt to obtain all VA treatment records from the VA Medical Centers in Montgomery and Tuskegee and any outstanding private treatment records from Dr. Deshields.
The Veteran's claims for entitlement to an initial rating greater than 70 percent for PTSD and entitlement to an effective date earlier than December 6, 2012 for the award of a 40 percent evaluation for diabetes mellitus are remanded for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  As noted above, although the RO awarded an initial rating of 70 percent for the Veteran's PTSD, that issue is still on appeal because a 70 percent rating is not a full grant of the benefit sought on appeal.  As the RO has not yet issued a statement of the case with regard to the notice of disagreement filed by the Veteran contesting the initial rating assigned for his PTSD, the RO must provide a statement of the case on that issue.  

The RO must also provide a statement of the case as to the issue of entitlement to an effective date prior to December 6, 2012 for the award of a 40 percent rating for diabetes mellitus.  In a May 2013 rating decision, the RO awarded an increased rating for diabetes mellitus, effective December 6, 2012.  During his January 2014 hearing before the Board, the Veteran stated that he disagreed with the effective date assigned for the increased rating, and expressed his belief that the effective date should be the date that service connection was awarded, in May 2001.  The Board accepts the Veteran's January 2014 testimony as a notice of disagreement to the RO's May 2013 decision.  As the RO has not yet issued a statement of the case with regard to the issue of entitlement to an effective date prior to December 6, 2012 for the award of an increased rating of 40 percent for diabetes mellitus, remand is required.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of any private treatment records, to include all relevant private treatment records from Dr. Deshields.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Obtain all outstanding VA treatment records relevant to the issues on appeal from the VA Medical Centers in Montgomery and Tuskegee from 2002 to the present.  All attempts to obtain these records should be documented in the claims file.

3.  Issue a statement of the case and the notification of the Veteran's appellate rights for the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to an effective date earlier than December 6, 2012 for the award of a 40 percent rating for diabetes mellitus.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


